UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X                              2/17/2020
                                                         :
JASMINE BROWN,                                           :
                                                         :
                                        Plaintiff,       :
                                                         :         15-CV-724 (VSB)
                      - against -                        :
                                                         :              ORDER
                                                         :
MONTEFIORE MEDICAL CENTER, et al., :
                                                         :
                                         Defendants. :
                                                         :
---------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I held a post-discovery conference in the above-captioned matter on January 10, 2020, at

which the parties agreed on a potential trial date of April 6, 2020, pending a possible settlement.

On February 13, 2020, the parties held a settlement conference in front of Magistrate Judge

Cave, but did not settle this case. Accordingly, it is hereby:

        ORDERED that the parties meet and confer to discuss whether they will consent to

proceed for all purposes in front of Magistrate Judge Cave, and file a joint letter no later than

February 20, 2020 updating the Court.

        IT IS FURTHER ORDERED that, should the parties not wish to proceed in front of the

magistrate, a jury trial in this matter is scheduled to begin on April 6, 2020 at 10:00 a.m.

        IT IS FURTHER ORDERED that, should the parties not wish to proceed in front of the

magistrate, pursuant to Rule 6 of my Individual Rules & Practices in Civil Cases, a joint pretrial

order and motions in limine are due on or before March 6, 2020. Oppositions to motions in

limine, as well as proposed voir dire questions, proposed verdict sheets, and proposed jury

instructions are due on or before March 20, 2020. Two courtesy copies of all documents shall be
submitted to Chambers, and Microsoft Word versions of the proposed voir dire questions and

jury instructions must also be submitted by email to

BroderickNYSDChambers@nysd.uscourts.gov.

         IT IS FURTHER ORDERED that a final pretrial conference in this matter will be held on

April 3, 2020 at 11:00 a.m.

SO ORDERED.

Dated:          February 17, 2020
                New York, New York
                                                   ____________________
                                                   Vernon S. Broderick
                                                   United States District Judge
